NO. 12-04-00112-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


§

IN RE: JOSEPH MICHAEL 
MARTEL, SR.,                                                   §     ORIGINAL PROCEEDING
RELATOR

§





MEMORANDUM OPINION
            Relator Joseph Michael Martel, Sr. seeks a writ of mandamus ordering the trial court to
vacate an amended temporary order requiring Relator to pay $19,925.00 in interim attorney’s fees
for the real party in interest, Jane Martel.  Along with his mandamus petition, Relator filed a motion
for emergency relief seeking a stay of the hearing on Real Party’s motion for enforcement of the
challenged order set for April 7, 2004, at 3:30 p.m.  
            Relator’s motion for emergency relief was not timely filed.  Furthermore, Real Party has
informed this Court that Relator has paid the interim attorney’s fees as ordered by the trial court. 
Accordingly, Relator’s motion for emergency relief and petition for writ of mandamus are denied
as moot.
                                                                                                     JAMES T. WORTHEN 
                                                                                                                 Chief Justice

Opinion delivered April 21, 2004.
Panel consisted of Worthen, C.J. and DeVasto, J.
Griffith, J., not participating.




(PUBLISH)